Pfeifer, J.
We find that Local 33 meets the requirements of an interested party under R.C. 4115.03(F)(3) and thus had standing to represent the Mohawk employees in a prevailing wage action. We reverse the judgment of the court of appeals.
R.C. 4115.16(A) allows “an interested party” to file a prevailing wage complaint with the Bureau of Employment Services. R.C. 4115.16(B) provides that if the bureau administrator does not rule on the merits in sixty days, “the interested party may file a complaint in the court of common pleas of the county in which the violation is alleged to have occurred.” R.C. 4115.03(F) defines an “interested party”:
“ ‘Interested party,’ with respect to a particular public improvement, means: (1) Any person who submits a bid for the purpose of securing the award of a contract for construction of the public improvement; (2) Any person acting as a subcontractor of a person mentioned in division (F)(1) of this section; (3) Any bona fide organization of labor which has as members or is authorized to represent employees of a person mentioned in division (F)(1) or (2) of this section and which exists, in whole or in part, for the purpose of negotiating with employers concerning the wages, hours, or terms and conditions of employment of employees; (4) Any association having as members any of the persons mentioned in division (F)(1) or (2) of this section.”
This case turns on whether Local 33 meets the requirements of R.C. 4115.03(F)(3), and, specifically, whether Local 33 was “authorized to represent employees of a person mentioned in division (F)(1) or (2) of this section * * The first step is to determine whether the Mohawk employees worked for “a person mentioned in division (F)(1) or (2) of this section.”
Standard meets the requirements of division (F)(1). The appellate court seemed to indicate that no one on the career center project could meet the description of division (F)(1), since the project was not competitively bid. However, R.C. 4115.03(F)(1) does not require the contractor at issue to have been involved in a competitive bid process, but only to have submitted a bid on the project. There is no dispute that Standard did submit a bid for the work it performed at the career center. The contract was not awarded without consideration of cost.
R.C. 4115.10(B) undercuts any argument that prevailing wage claims can be brought only in competitive bid situations. Under the statute, “[a]ny employee upon any public improvement who is paid less than the prevailing rate of wages applicable thereto may file a complaint * * *.” R.C. 4115.10 makes it clear that the prevailing wage law applies to any public improvement not specifically excepted from the coverage of the law. R.C. 3313.372, while exempting Standard *614and Mohawk from the competitive bid process, does not specifically exempt them from the prevailing wage law.
Since a competitive bid situation is not an element of R.C. 4115.03(F)(1), Standard meets the requirements of a “person” under division (F)(1). It follows that Mohawk, as a subcontractor of “a person mentioned in division (F)(1),” meets the requirements of division (F)(2).
The key question is whether Local 33 was “authorized to represent employees of a person mentioned in division * * * (2) of this section.” While the statute requires that the labor organization “exists, in whole or in part, for the purpose of negotiating with employers concerning the wages, hours, or terms and conditions of employment of employees,” it does not require that it perform that function for the employees at issue.
The court of appeals erred in interpreting the statute as stating that “[t]he term ‘authorized’ refers to a bona fide organization being permitted to represent employees * * * for the purpose of negotiating with the employer concerning wages, hours or terms and conditions of employment.” The court concluded that, since Local 33 did not have a collective bargaining agreement with Mohawk, it could not represent those employees in a prevailing wage action.
There is not even a hint of a requirement in the statute that the labor organization be a party to a collective bargaining agreement with the employer in question. The statute states that the labor organization must exist, in whole or in part, for the purpose of negotiating with employers, not “the employer in question.” The statute speaks in a general sense, ensuring that the labor organization in its normal course concerns itself with the stuff of the prevailing wage statute. Bargaining about wages and hours just has to be something that the labor organization normally does. This provision ensures that employees will have their rights defended by an organization with some expertise. Mohawk makes no claim that Local 33 does not regularly involve itself in collective bargaining negotiations for its members.
The statute does not require that a majority of employees authorize the representation. Employees of Mohawk took affirmative acts to authorize Local 33 to file a complaint on their behalf. Local 33 claims that the union received oral authorization from Mohawk employees to represent them in the prevailing wage complaint. While verbal authorization may be enough under the terms of the statute to allow a union to file a complaint, the record is devoid of any evidence of such authorization. However, within sixty days of the filing of the complaint, three Mohawk employees had given written authorization to Local 33 to represent them in the prevailing wage action. That action cured any jurisdictional defect that may have been present.
*615Therefore, we find that Local 33 met the requirements of an “interested party” under R.C. 4115.03(F), which authorized it to file complaints pursuant to R.C. 4115.16.
Accordingly, we reverse the judgment of the court of appeals on this question and remand this cause to the trial court for further proceedings.

Judgment reversed and cause remanded.

Douglas, Resnick and F.E. Sweeney, JJ., concur.
Moyer, C.J., Cook and Lundberg Stratton, JJ., dissent.